Mulroney, J.
(specially concurring) — I concur in. the reversal of this case. My views in such a case as this have been expressed in my dissent in In re Adoption of Chinn, 238 Iowa 4, 25 N.W.2d 735. While the question of the best interests of the child is of paramount importance in a child-custody case, it is not in my opinion the first question in an adoption case. Adoption is based upon consent of the natural parents or the loss of the right to veto by a natural parent. I still do not believe the mere award of custody to one parent in a divorce action dispenses with the necessity of obtaining the consent of the parent out of custody.
Under the evidence here we must presume the divorce court made an award of- custody that was for the best interests of the children. If it is not for their best interests it can be changed under the continuing jurisdiction of the divorce court. The father is in substantial compliance with the divorce decree. I feel no valid adoption could be obtained without the father’s consent. I do not think the question of the best interests of the children, already decided by the divorce court, is reached. I would reverse on the ground that under the law and under the evidence in this case the father’s consent to the adoption was necessary and the father’s consent not having been given, no legal adoption could be effected.